ACCEPTED
                                                                             06-14-00099-CV
                                                                   SIXTH COURT OF APPEALS
                                                                        TEXARKANA, TEXAS
                                                                        3/24/2015 8:44:10 AM
                                                                             DEBBIE AUTREY
                                                                                      CLERK

                                         APPELLANT REQUESTS
                                              ORAL ARGUMENT
                                                             FILED IN
                                                      6th COURT OF APPEALS
                   NO. 6-14-00099-CV                    TEXARKANA, TEXAS
                                                      3/25/2015 8:39:00 AM
                       IN THE                             DEBBIE AUTREY
                 COURT OF APPEALS                             Clerk
              SIXTH DISTRICT OF TEXAS
                   Texarkana, Texas



                  RICHARD PARKER,

                                         Appellant,
                           vs.

                JOANN PARKER NEAL,

                                         Appellee.



Appeal from the 276th District Court of Camp County, Texas
        Honorable Robert Rolston, Judge Presiding



     BRIEF OF APPELLANT RICHARD PARKER




                         Submitted by:

                         TOM S. McCORKLE
                         Tefteller Law, PLLC
                         403 West Tyler
                         Gilmer, Texas 75644
                         Tel 903-843-5678
                         Fax 903-680-2310

                         ATTORNEY FOR APPELLANT
                    IDENTITY OF THE PARTIES AND COUNSEL




Richard Parker                                    Appellant


TomS. McCorkle                              Attorney for Appellant
Tefteller Law, PLLC                         Richard Parker
403 West Tyler
Gilmer, Texas 75644
Tel 903-843-5678
Fax 903-680-2310



JoAnn Parker Neal                                 Appellee


Lance W. Hinson                             Attorney for Appellee
311 East 161h Street                        JoAnn Parker Neal
Mount Pleasant, Texas 75455
Tel 903-572-9831
Fax 903-572-6198
                                          TABLE OF CONTENTS


INDEX OF AUTHORITIES......................................................................                      n

STATEMENT OF THE CASE..................................................................                         1

ISSUES PRESENTED...............................................................................                 2

FACT STATEMENT.................................................................................                 3

SUMMARY OF THE ARGUMENT.........................................................                                4

ARGUMENT AND AUTHORITIES

        ISSUE NO. 1: The Trial Court erred in granting judgment
        that Testatrix lacked testamentary capacity based on the
        jury's answer to Question 1 because the evidence established
        as a matter of law that Testatrix had testamentary capacity
        at the time the will was executed and that no probative
        evidence was admitted to support the finding of the jury....................                            5

         ISSUE NO.2: The Trial Court erred in granting judgment
         upon the jury's answer to Question 3 that Testatrix executed
         the will under undue influence because the evidence was legally
         insufficient to support the jury's finding.............................................                12

         PRAYER..............................................................................................   15

         CERTIFICATE OF SERVICE............................................................                     16

         APPENDIX..........................................................................................     17




                                                             1
                                            INDEX OF AUTHORITIES

CASES


Campbell v. Groves, 774 S.W.2d 717 (Tex.App.
     5 Dist., 1989, writ denied)...................................................................            5, 10

Croucher v. Croucher, 660 S.W.2d 55 (Tex. 1983).......................................                          6, 7


Dow Chemical Company v. Francis, 46 S.W.3d 237
     (Tex. 2001)..........................................................................................       6

Horton v. Horton, 965 S.W.2d 78 (Tex.App., 2 Dist.,
      1998, no hist).......................................................................................     6, 12

In Re Estate ofArrington, 366 S.W.3d 463
       (Tex.App. 1st Dist., 2012, no hist.).......................................................                5

In the Estate ofVacker, 345 S.W.3d 588, (Tex.App.,
       4 Dist., 2011, no hist)..........................................................................          7

In the Matter of the Estate of Woods, 542 S.W.2d 845
       (Tex. 1976)..........................................................................................     12

Long v. Long, 196 S.W.3d 460, (Tex. App. 5
      Dist. 2006, no hist.).............................................................................          6

Miller v. Flyr, 447 S.W.2d 195 (Tex.Civ.App.
       7 Dist. 1969, writ refn.r.e.).................................................................          9, 10, 11

Rothermel v. Duncan, 369 S.W.2d 917(Tex. 1963).......................................                             12

Sterner v. Marathon Oil Co., 767 S.W.2d 686 (Tex. 1989)...........................                                7




                                                                11
                              STATEMENT OF THE CASE

       This is a suit upon an application for probate of the will ofNobie Florence Parker,

the Decedent, (hereafter "Testatrix"or "Nobie") brought by Appellant Richard Parker.

(CR 5-6). A contest to this application challenging testamentary capacity and alleging

undue influence was filed by Appellee JoAnn Parker Neal. (CR 9-13).

       A jury trial was held, and the jury reached a verdict from which the Trial Court

rendered a judgment (CR 37-38) that at the time of execution of the will Testatrix lacked

testamentary capacity and was unduly influenced to so execute the will. From such

judgment Richard Parker brings this appeal. (CR 44-45).




                                         1
                                   ISSUES PRESENTED

                                        ISSUENO. 1

       The Trial Court erred in granting judgment that Testatrix lacked testamentary

capacity based on the jury's answer to Question 1 because the evidence established as a

matter of law that Testatrix had testamentary capacity at the time the will was executed

and that no probative evidence was admitted to support the finding of the jury.

                                        ISSUE NO.2

       The Trial Court erred in granting judgment upon the jury's answer to Question 3

that Testatrix executed the will under undue influence because the evidence was legally

insufficient to support the jury's finding.




                                              2
                                   FACT STATEMENT

       Nobie Florence Parker, the Testatrix, then 87 years of age, on February 15, 2006,

made an appointment with her attorney James Wallace for the purpose of altering her will

that had been prepared by him and executed some two and one-half years prior. (RR Vol

2, pp 15-16).   A new will was executed and self-proved. (RR Vol2, pp 16-21).

Testatrix died on August 25, 2011, at the age of92 years, and her last will was filed in the

Camp County Court for probate by Richard Parker on September 7, 2011. (CR 5-6). On

September 15, 2011, JoAnn Parker Neal filed her contest to the last will and her

application to probate an earlier will executed by Testatrix on February 3, 2003. (CR 9-

13). The lawsuit was transferred to the 276th District Court for trial.




                                          3
                           SUMMARY OF THE ARGUMENT

       Richard Parker appeals from the judgment on two grounds: First, he challenges

the jury's finding of testamentary incapacity of his mother Nobie Parker claiming that her

testamentary capacity was established as a matter of law and that no probative evidence

was adduced by JoAnn Parker Neal to support the jury finding. Second, Richard appeals

from the judgment based on the jury finding of undue influence claiming that finding is a

result of no legally sufficient evidence being adduced by JoAnn Parker Neal.




                                         4
                                       ISSUENO. 1

       The Trial Court erred in granting judgment that Testatrix lacked testamentary

capacity based on the jury's answer to Question 1 because the evidence established as a

matter of law that Testatrix had testamentary capacity at the time the will was executed

and that no probative evidence was admitted to support the finding of the jury.



                           ARGUMENT AND AUTHORITIES

       The jury verdict on Question 1 was that Nobie Florence Parker did not have

testamentary capacity to execute her will on February 15, 2006. Richard Parker contends

that the evidence established, as a matter of law, that Nobie did indeed have testamentary

capacity on that day and that there was no probative evidence to support the jury's

opposite finding.

       Testamentary capacity means possession of sufficient mental ability by a person at

the time of execution of the will to understand that he is making a will, the effect of

making the will, the general nature and extent of his property, to know his next of kin and

the objects of his natural bounty, and to have sufficient memory to assimilate the elements

of the business to be transacted, to hold those elements long enough to perceive their

obvious relation to each other and to form a reasonable judgment as to them. Campbell v.

Groves, 774 S.W.2d 717, 718 (Tex.App. 5 Dist., 1989, writ denied); In Re Estate of

Arrington, 366 S.W.3d 463, 467-468 (Tex.App. 1 Dist., 2012, no hist).


                                          5
         A pivotal issue is whether a testator had testamentary capacity on the day the will

was executed. Evidence of the testator's state of mind at other times can be used to prove

his state of mind on the day of execution provided the evidence demonstrates a condition

affecting his testamentary capacity was persistent and likely was present at the time the

will was executed. Long v. Long, 196 S.W.3d 460, 464-466 (Tex. App.5 Dist. 2006, no

hist.). Such evidence adduced must pass two tests: First, was the evidence of the kind

that would indicate lack of testamentary capacity? Second, if so, was that evidence

probative of the testamentary capacity or lack thereof, on the day the will was executed?

Croucher v. Croucher, 660 S.W.2d 55, 57 (Tex. 1983). Furthermore, the evidence

provided by the will contestants must be of a satisfactory and convincing character, and

probate will not be set aside on the basis of evidence that creates only a suspicion of

mental incapacity. Horton v. Horton, 965 S.W.2d 78, 85 (Tex.App., 2 Dist., 1998, no

hist).

Standard of Review

         Richard Parker, being the proponent of the will, has the burden of proof. He

challenges the legal sufficiency of the evidence adduced in support of the jury's finding in

Question 1 regarding the lack of testamentary capacity. When a party attacks the legal

sufficiency of an adverse finding on a issue which the party has the burden of proof that

party must demonstrate on appeal that the evidence establishes, as a matter oflaw, all

vital facts in support of the issue. Dow Chemical Company v. Francis, 46 S.W.3d 237,


                                           6
241 (Tex. 2001); Sterner v. Marathon Oil Co., 767 S.W.2d 686, 690 (Tex. 1989). Under

a legal sufficiency or matter of law standard of review the reviewing court must first

examine the record for evidence that supports the finding, while ignoring all evidence to

the contrary. Sterner v. Marathon Oil Co., 767 S.W.2d at 690. If there is no evidence to

support the finding, the reviewing court will then examine the entire record to determine

if the contrary proposition is established as a matter oflaw. Sterner v. Marathon Oil Co.,
767 S.W.2d at 690; In the Estate ofVacker, 345 S.W.3d 588, 595 (Tex.App., 4 Dist.,

2011, no hist). The point of error should be sustained only if the contrary proposition is

conclusively established. Croucher v. Croucher, 660 S.W.2d at 58.

Evidence in Support of Findin2

       The testimony adduced in support of the jury's finding of a lack of testamentary

capacity came from Dr. Ted Trimble. (RR Vol2, pp 50-102). He testified that Nobie

Parker suffered from numerous maladies for which he treated her beginning in 2003, to

wit: Diabetes; hypertension; mini strokes; blindness in one eye; many heart attacks and

failures; and a broken hip. (RR Vol 2, pp 52-56). When asked how diabetes affected

Nobie's overall health, he summed up his medical response with "You know, kind of a

foggy brain type of thing." (RR Vol2, pp 56). Dr. Trimble then testified that Nobie's

diabetic condition could be described as dementia. (RR Vol 2, pp 57). The doctor then

was asked did Nobie have heart problems, and he testified further about her multiple heart

attacks and coronary artery disease. (RR Vol 2, pp 57). After describing coronary heart


                                          7
disease Dr. Trimble said Nobie's case was "pretty severe." (RR Vol2, pp 58). He was

asked could that condition affect Nobie's thinking ability to which he answered that at

times it could if it affected blood pressure, and her blood pressure could go extremely

high or extremely low. (RR Vol2, pp 58). Dr. Trimble went on to explain Nobie's renal

insufficiency and atrial fibrillation. (RR Vol 2, pp 59-60).

       Dr. Trimble further testified that her medical conditions would not get better over

time but instead they would and did get worse through 2006 (RR Vol 2, pp 60-61 ), and

gave this description at (RR Vol2, pp 61):

              It's kind of like the stair steps. You go down, down, down.
              There is no going back up the stairs. You don't get younger,
              you get older.

Upon being asked whether Nobie would have had days when she was clear and focused,

Dr. Trimble answered: "Define clear and focused." (RR Vol2, pp 61). Then the doctor

was asked the last question of five that provides the legal definition of testamentary

capacity which he answered in the negative and for both 2004 and 2006. (RR Vol 2, pp

61, CR 26 and Appendix). Dr. Trimble was also asked the first four questions which

comprises the definition of testamentary capacity by prefacing them with the statement

(RR Vol2, pp 71):

              Q.     After Mike's death, there was a will that she prepared
                     in February, 2006. Given your history with her and your
                     knowledge of her medical issues, would she have had
                     sufficient mental ability to ........... .

The first three questions were answered in the negative. When the fourth questions

                                          8
regarding the next of kin was asked, Dr. Trimble responded at (RR Vol2, pp 71).

              A.     Pass that one by again.

No Probative Evidence To Support Findin&

       The real question to be determined is: Was there any evidence of probative value

adduced in support of the jury finding in Question 1 that Nobie suffered from a lack of

testamentary capacity on February 15, 2006? Miller v. Flyr, 447 S.W.2d 195, 196

(Tex.Civ.App. 7 Dist. 1969, writ refn.r.e.). Evidence ofNobie's mental status at times

other than the day of execution of the will can be used to show that status on the day of

execution if it demonstrates a condition that affects testamentary capacity was persistent

and likely present at the time the will was executed. Not only must the evidence be of the

kind that would indicate a lack of testamentary capacity, but it must be probative of the

lack of testamentary capacity on the day of execution. A review of the evidence in

support of the jury's finding will establish that no such evidence exists in the record.

       Even the mention of "dementia" (RR Vol 2, pp 57) and "thinking ability" (RR Vol

2, pp 58) were never shown to be of the type condition to indicate a lack of testamentary

capacity. The evidence adduced likewise failed to establish their nearness in time to the

execution of the will. There was no evidence adduced by the question put to Dr. Trimble

about whether Nobie ever had days when she was "clear and focused" as it was never

defined nor answered. (RR Vol2, pp 61). The negative answers of Dr. Trimble to the

questions comprising the legal definition of testamentary capacity (RR Vol 2, pp 61, 71)


                                          9
are not probative evidence that can be considered in themselves because they are

conclusionary. Campbell v. Groves, 774 S.W.2d at 719. Therefore, there is no probative

evidence in the record that Nobie lacked testamentary capacity on the day she executed

the will. Miller v. Flyr, 447 S.W.2d at 196, 203.

Testamentary Capacity Is Established As A Matter of Law

       James Wallace had known ofNobie Parker all his life, and on February 15, 2006,

Nobie had been a client ofhis for approximately 10 years. (RR Vol2, pp 14). On that

day Nobie called his office for an appointment for the purpose of altering the will that he

had prepared for her in 2003. (RR Vol2, pp 15). The consultation occurred later that day

with only attorney and client present. (RR Vol 2, pp 16). The will was prepared in

writing (RR Vol2, pp 16) without assistance (RR Vol2, pp 20) and in the presence of

two witnesses (RR Vol2, pp 17). The will was self-proved. (RR Vol2, pp 21).

       Regarding the issue of whether a person has sufficient mental ability to know he is

making a will and understanding the effect of same, there is direct evidence in this record

that Nobie called Mr. Wallace for an appointment about altering her will. (RR Vol2, pp

15). He had represented her in the preparation of her previous will as well as other

matters for many years. (RR Vol2, pp 14). Nobie had instructed Mr. Wallace as to how

the prepare the will with her desired results which he followed. (RR Vol 2, pp 20).

       Regarding the issue of whether a person has sufficient mental ability to know the

general nature and extent of his property, direct evidence appears in the record that Nobie


                                         10
was an astute business woman who knew exactly what she had and what her assets were.

(RR 31). In addition, Nobie's specific instructions about the new will and the reason for

same included her knowledge of assets. (RR Vol2, pp 37). Also in this record is Dr.

Trimble's testimony that Nobie told him about her property. (RR Vol2, pp 82).

       On the issue of whether a person has the mental ability to know his next of kin and

natural objects of his bounty, this record is overwhelmingly conclusive that Nobie knew

her next of kin, from her naming them in her will (Appendix at); to the reasons given Mr.

Wallace for changing the 2003 will (RR Vol2, pp 20), and to Nobie's telling Mr. Wallace

about her surviving children, Richard and JoAnn, not getting along (RR Vol2, pp 37 and

about some "animus" about JoAnn regarding changing her will (RR Vol2, pp 38). The

fifth part of the legal definition of testamentary capacity, i.e. sufficient memory is met by

a reasonable inference from the evidence in support of the first four elements.

       "Where it is shown that the execution of the writing was supervised by a lawyer,

much probative force attaches to his opinion that the instrument expressed the wishes of

the decedent." Miller v. Flyr, 447 S.W.2d at 204. Therefore, the record establishes that

Nobie had testamentary capacity at the time of executing the will.

       For such error, the judgment that Nobie Parker lacked testamentary capacity on

February 15, 2006, should be reversed and rendered that her will executed on that day be

admitted to probate.




                                          11
                                       ISSUE NO.2

       The Trial Court erred in granting judgment upon the jury's answer to Question 2

that Testator executed the will under undue influence because the evidence adduced in

support of the jury's finding is legally insufficient because no such evidence was

adduced ..



                           ARGUMENT AND AUTHORITIES

       In order to set aside a will because of undue influence the contestant must prove

(1) the existence and exertion of an influence ; (2) the effective operation of such

influence so as to subvert or overpower the mind of the testator at the time of the

execution of the will; and (3) the execution of a will which the testator would not have

executed but for such influence. Rothermel v. Duncan, 369 S.W.2d 917, 922 (Tex.

1963). Not every influence is undue and then only if the free agency of the testator is

destroyed and a testament is produced that expresses the will of the one exerting the

influence rather than the will of the testator. Horton v. Horton, 965 S.W.2d 78, 87

       The burden of proving undue influence is upon the contestant, and therefore, it is

necessary for the contestant to introduce some tangible and satisfactory proof of the each

of the elements of undue influence. Rothermel v. Duncan, 369 S.W.2d at 922. A will

cannot be set aside on proof of facts which at most do no more than show an opportunity

to exercise influence. In the Matter of the Estate of Woods, 542 S.W.2d 845, 848 (Tex.


                                         12
1976). (Tex.App., 2 Dist., 1998, no hist). In a "no evidence" determination, the court

considers only the evidence and inferences which tend to support the jury finding and

disregards all evidence and inferences that would lead to contrary findings. In the Matter

of the Estate of Woods, 542 S.W.2d at 847.

       There is nothing in the evidence or the jury finding that determines who exercised

any influence over Nobie Parker. The evidence in the record which appears to support

the jury finding to Question 3 regarding Richard Parker is here provided from the

testimony of JoAnn Parker Neal the contestant:    Richard never took Nobie to the doctor,

dentist and the grocery store, but he did watch television with her (RR Vol 2, pp 118);

Mike, the third child ofNobie considered Richard very bossy (RR Vol2, pp 122);

Richard was not involved with Nobie after Mike died, but involvement picked up when

Nobie went into assisted living (RR Vol2, pp 121); Richard's attitude toward Nobie .. he

was bossy ... bossy with everybody he saw(RR Vol2, pp 122); when Richard's father was

dying, Richard told doctors that he was in charge (RR Vol2, pp 123); in early 2000

Richard mowed down the flowers at Nobie's lake house and removed a fence .... very

bossy (RR Vol2, pp 124); at David Beard's catfish restaurant Richard would no permit

Nobie to take beans out in a to-go box in his car..... very bossy (RR Vol2, pp 124);

Richard cleaned out his father's tool shed, tossed "things" into a burn barrel, and was

asked by Nobie not to do so and he said "No, I'm in charge" (RR Vol 2, pp 125); and

after Mike died Nobie wanted to clean out his house and Richard put most things in


                                         13
garbage bags upsetting Nobie (RR Vol2, pp 126).

       There is no tangible and satisfactory proof in this record that supports the jury

finding on the elements of undue influence. It cannot be reasonably inferred that the

alleged acts of Richard were in any fashion exertion of an influence upon Nobie at the

time of execution of the will. Likewise, there is no evidence that any such influence did

subvert or overpower Nobie's mind the time the will was executed. There is no evidence

adduced that supports much less proves that Nobie's will would not have been executed

but for such influence. Therefore, the jury finding is not supported by tangible and

substantial evidence, and said finding fails for legal insufficiency of the evidence.

       For such error, the judgment that Nobie's will was induced by undue influence on

February 15, 2006, should be reversed and rendered that her will executed on that day be

admitted to probate.




                                          14
                                          PRAYER

         Appellant Richard Parker respectfully requests that this Court reverse the judgment

of the Trial Court and render ajudgment that established the Nobie Florence Parker is

found to have executed her will on February 15, 2006, with testamentary capacity and

free of undue influence and admitting said will to probate, and that Appellant recover his

costs.

                                           Respectfully submitted,




                                            /s/ Tom S. McCorkle
                                           TOMS. McCORKLE
                                           State Bar No. 13453000
                                           Tefteller Law, PLLC
                                           403 West Tyler Street
                                           Gilmer, Texas 75644
                                           Tel: 903.843.5678
                                           Fax: 903.680.2310

                                           ATTORNEY FOR APPELLANTS




                            CERTIFICATE OF COMPLIANCE

         The undersigned attorney for appellants hereby certifies that this document

contains 15,433 words.

                                           /s/ TomS. McCorkle
                                           TomS. McCorkle


                                          15
                             CERTIFICATE OF SERVICE

      A true copy of the foregoing Brief of Appellant has been served upon the attorney

for Appellee by electronic mail and by placing same in the U.S. Mail, postage~prej)aid

and addressed to Lance W. Hinson, 311 East 16th Street, Mt. Pleasant, Texas 75455, on

this 23RD day of March 23, 2015.




                                         /s/ Tom S. McCorkle
                                         TomS. McCorkle




                                        16
                                 APPENDIX



1.   JUDGMENT                                 CR 37-38



2.   CHARGE OF THE COURT                      CR24-30



3.   EXHIBITS


     a.   Last Will ofNobie Florence Parker   RR Vol 6 (Proponent Ex 1)




                                     17
1
                                                                                          Fl(f:}HIMOR REq;JRD
                                                                                          at+::J...b'cJock~m

                                                                                             SEP 19 2014
                                       NO. CVll-1728

IN THE ESTATE OF                                §    IN THE DISTRICT COURT
                                                §
NOBlE FLORENCE PARKER,                          §    76/276TH JUDICIAL DISTRICT
                                                §
DECEASED                                        §    CAMP COUNTY TEXAS


                                        JUDGMENT

       On July 28, 2014, this case was called for trial.      Proponent, Richard L. Parker,

appeared in person and with his attorney, Tom S. McCorkle, and announced ready for trial.

Contestant, JoAnn Parker Neal, appeared in person and with her attorney, Lance W. Hinson,

and announced ready for trial.

      Mter a jury was impaneled and sworn, it heard the evidence and argument of counsel.

In response to the Charge of the Court, the jury made findings that the Court received, filed,

and entered of record.

      The Court finds that Contestant had standing to contest the February 15, 2006, Last

Will and Testament of Nobie Florence Parker, that the contest was filed prior to probate of

the Will, and that Contestant timely challenged the Will prior to admission to probate.

      The jury found that the Testatrix, Nobie Florence Parker, deceased, did not have

testamentary capacity on February 15, 2006, when she signed the Last Will and Testament

dated February 15, 2006, and that Nobie Florence Parker was unduly influenced to sign the

February 15, 2006, Last Will and Testament of Nobie Florence Parker.

      IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED, that the Last Will

and Testament of Nobie Florence Parker, deceased, dated February 15, 2006, is invalid.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Proponent's

Application to Probate the Last Will and Testament of Nobie Florence Parker, deceased, the

Will dated February 15, 2006, is DENIED.




                                                                                                 ol
      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Contestant

recover from Proponent costs of court.

      Signed the    /   CJ    dayof      5~   '2014.
2
                                                                                      FILED FOR RECORD
                                                                                      aL~.--o 'clock __ m



                                    CAUSE NO. CV-11-1728                                    JUL 3 0 2014 1~
                                                                                           TERESA BOCKMON
IN THE ESTATE OF                                 §   IN THE DISTRICT COURT              ot..tr101 o.n. c.,~ c..umy, r.......
                                                                                         . lly                   Cojoury


NOBlE FLORENCE PARKER,                           §   CAMP COUNTY, TEXAS

DECEASED

                                     CHARGE OF COURT


MEMBERS OF THE JURY:

Mter the closing arguments, you will go to the jury room to decide the case, answer the
questions that are attached, and reach a verdict. You may discuss the case with other jurors only
when you are all together in the jury room.

Remember my previous instructions: do not discuss this case with anyone else, either in person
or by any other means. Do not do any independent investigation about the case or conduct any
research. Do not look up any words in dictionaries or on the Internet. Do not post information
about the case on the Internet. Do not share any special knowledge or experiences with the other
jurors. Do not use your phone or any other electronic device during your deliberations for any
reason.

Here are the instructions for your answering the questions.

1. Do not let bias, prejudice, or sympathy play any part in your decision.

2. Base your answers only on the evidence admitted in court and on the law that is in these
instructions and questions. Do not consider or discuss any evidence that was not admitted in the
courtroom.

3. You are to make up your own minds about the facts. You are the sole judges of the
credibility of the witnesses and the weight to give their testimony. But on matters of law, you
must follow all of my instructions.

4. If my instructions use a word in a way that is different from its ordinary meaning, use the
meaning I give you, which will be a proper legal definition.

5. All the questions and answers are important. No one should say that any question or answer
is not important.

6. Answer "yes" or "no" to all questions unless you are told otherwise. A "yes" answer must be
based on a preponderance of the evidence.
The term "preponderance of the evidence" means the greater weight of credible evidence
presented in this case. If you do not find that a preponderance of the evidence supports a "yes"
answer, then answer "no". A preponderance of the evidence is not measured by the number of
witnesses or by the number of documents admitted into evidence. For a fact to be proved by a
preponderance of the evidence, you must find that the fact is more likely true than not true.

 A fact may be established by direct evidence or by circumstantial evidence or both. A fact is
established by direct evidence when proved by documentary evidence or by witnesses who saw
the act done or heard the words spoken. A fact is established by circumstantial evidence when it
may be fairly and reasonable inferred from other facts proved.

7. Do not decide who you think should win before you answer the questions and then just
answer the questions to match your decision. Answer each question carefully without
considering who will win. Do not discuss or consider the effects your answers will have.

8. Do not answer questions by drawing straws are any method of chance.

9. Do not trade your answers. For example, do not say, "I will answer this question your way if
you answer another question my way."

10. The answers to the questions must be based on the decision of at least 10 of the 12 jurors.
The same 10 jurors must agree on every answer. Do not agree to be bound by a vote of anything
less than 10 jurors, even if it would be a majority.

As I have said before, if you do not follow these instructions, you will be guilty of jury
misconduct, and I might have to order a new trial and start this process over again. This would
waste your time and the parties' money. If a juror breaks any of the rules, tell that person to stop
and report it to me immediately.
QUESTION           /

      Did Nobie Florence Parker have testamentary capacity to sign the Last Will and
Testament dated February 15, 2006?

      A decedent has testamentary capacity if, at the time the decedent signs a will, the
decedent ---

       1.      has sufficient mental ability to understand that she is making a will, and

       2.      has sufficient mental ability to understand the effect of her act in making the will,
and

       3.     has sufficient mental ability to understand the general nature and extent of her
property, and

       4.     has sufficient mental ability to know her next of kin and natural objects of her
bounty and their claims on her, and

        5.     has sufficient memory to collect in her mind the elements of the business to be
transacted and to be able to hold the elements long enough to perceive their obvious relation to
each other and to form a reasonable judgment as to these elements.

       Answer "Yes" or "No".

       Answer:
QUESTION         2.-
       Does the Last Will and Testament of Nobie Florence Parker dated February 15, 2006,
meet the following requirement?

       1.       The decedent signed the Last Will and Testament with the intent to dispose of her
property after her death.

       Answer "Yes" or ''No".

       Answer:
                 ------------------
QUESTION     _.L_p__
        Did Nobie Florence Parker sign the Last Will and Testament dated February 15, 2006, as
a result of undue influence?

       "Undue influence" means that ---

       1.     an influence existed and was exerted, and

        2.     the influence undermined or overpowered the mind of the decedent at the time she
signed the Last Will and Testament, and

        3.    the decedent would not have signed the Last Will and Testament but for the
influence.

       Answer "Yes" or ''No".
                       \I 1-. C.,
       Answer:          l L ._.,
                 ----~-----------
                                           Presiding Juror:

1. When you go into the jury room to answer the questions, the first thing you will need to do is
choose a presiding juror.

2. The presiding juror has these duties:

   a.   Have the complete charge read aloud if it will be helpful to your deliberations;

   b.   Preside over your deliberations, meaning manage the discussions, and see that you follow
        these instructions;

   c.   Give written questions or comments to the bailiff who will give them to the judge;

   d.   Write down the answers you agree on;

   e.   Get the signatures for the verdict certificate; and

   f.   Notify the bailiff that you have reached a verdict.

Do you understand the duties of the presiding juror? If you do not, please tell me now.

                         Instructions for Signing the Verdict Certificate

1. You may answer the questions on a vote of ten jurors. The same ten jurors must agree on
every answer in the charge. This means that you may not have one group of ten jurors agree on
one answer and a different group of ten jurors agree on another answer.

2. If ten jurors agree on every answer, those ten jurors sign the verdict.

3. If eleven jurors agree on every answer, those eleven jurors sign the verdict.

4. If all twelve of you agree on every answer, you are unanimous and only the presiding juror
signs the verdict.

5. All jurors should deliberate on every question. You may end up with all twelve of you
agreeing on some answers, while only ten or eleven of you agree on other answers, but when you
sign the verdict, only those ten who agree on every answer will sign the verdict.

Do you understand these instructions? If you do not, please tell me now.




                                                     ~
                                    Verdict Certificate

Check one:

  /our verdict is unanimous. All twelve of us have agreed to each and every answer. The
presiding ·uror has signed. . .~ certificate for all twelve of us. , , •

     ·           -       ~
Si0 ature of Presiding Juror
                                                     houtrt, 1>. AeiLDlk
                                                 Printed Name of Presiding Juror


_ _Our verdict is not unanimous. Eleven of us have agreed to each and every answer and have
signed the certificate below.

_ _Our verdict is not unanimous. Ten of us have agreed to each and every answer and have
signed the certificate below.

Signature                                        Print Name

1. ______________________________

2. ______________________________

3. ______________________________

4. ______________________________

5. _____________________________

6. _____________________

7. _____________________________

8. _______________________

9. ______________________________

10.------------------------
11. _____________________



                                                                          FILED FOR RECORD
                                                                         atJ;'fo o'cloclmp County, Texu
                                                                              By                   Deputy
                                                                                                               30
3
                                                     LAST WILL AND TESTAMENT             ~~7.2,~~~oc~E5t'RD
                                                                                                     _____ m
                                                               OF
                                                                                                  SEP _72011
                                                     NOBlE FLORENCE PARKER                ElAlNt: VUUNG
                                                                                               91fr'. County, Texas
                                                                                        ~ounty Clerk,
                                                                                 y_     ----         Deput
          I, NOBlE FLORENCE PARKER, ofthe County of Camp and the State ofTexas, being in -                 y
  good health, of sound and disposing mind and mem~ry, do make and .declare this _ir:strument t() be
  my Last Will and Testament~ here~y expressly rev?kmg all former W1lls and Codictls mad~ by me
  at any time heretofore, and mtendmg hereby to d1spose of all the property of whatever kind and
  wherever situated which I own, or in which I have any kind of interest at the time of my death.

                                                                I.
                                                      IDENTITY OF THE FAMILY

              At the time of the execution of this Will, I am not married and I have three children, namely,
  JOANN (PARKER) NEAL; RICHARD LYNN PARKER and JAMES 1vll.KEL PARKER, deceased.
  I purposefully do not make any gifts or bequeaths to JoAnn (Parker) Neal and James Mikel Parker
  or any of their children in this document.                                "

                                                                H.
                                                       PAYMENT OF EXPENSES

           I direct that all the expenses of my last illness, my funeral expenses, and my just personal
  debts, including any inheritance taxes, transfer taxes, and estate taxes which may be levied by the
  United States Government or by any state by reason of my death, shall be paid by my Independent
  Executor out of the residue of my estate as soon as conveniently may be done; provided that my
  Independent Executor, in such Executor's sole discretion, may distribute from time to time any real
  or personal property in my estate which at my death is subject to a lien securing an indebtedness
  upon it without discharging said indebtedness, if in my Independent Executor's judgment, the
  condition of my estate so requires. The distributee shall then be considered as having received my
  estate's equity in the property.                                                       ·

                                                               III.
                                                      DISPOSITION OF ESTATE

          A.       I give, devise and bequeath all of my estate to my son, RICHARD L 'YNN
  PARKER, provided, however, that if Richard Lynn Parker shall not then survive me, but should
  leave issue then surviving me, such then surviving issue shall talce, per stirpes, the share that Richard
  Lynn Parker would have taken by surviving me.
                                                                                   ..
              B.  Any other property of mine that has not been disposed of under any other provision
  of this Will shall go and be distributed to my heirs-at-law. Their identity and respective shares shall
  be determined in all respects as if my death had occurred immediately following the happening of
  the event requiring such distribution, and according to the laws of Texas then in force governing the
  distribution of the estate of an intestate.

                                                               IV.

·1.fl-~
  N.F.P.
         -
  Last Will and Testament of Nobie Florence Parker
  c:\wpdocs\probate\parker.!Ol
                                                                                                          1
                                                    DEFINITION OF SURVIVAL

        Any legatee, devisee, donee, person or beneficiary with respect to all or any part of my estate
 who shall not survive until ninety (90) days after the date of my death, or until this Will is probated,
 whichever occurs earlier; shall be deemed to have predeceased me, and shall be treated for all
 purposes herein as though such person had predeceased me.

                                                              v.
                                                   APPOINTMENT OF EXECUTOR
        A.    I hereby nominate, constitute and appoint my son, RICHARD LYNN PARKER, as
 Independent Executor of my estate.

         B.       If any individual Independent Executor or Executrix becomes unable to discharge his
 or her duties under this Will because of accident, physical or mental illness or deterioration, or other
 cause and does not resign, then upon certification in a form sufficient for the recording of a deed in
 the State of Texas by two medical doctors (neither of whom is a beneficiary under this Will)
 affirming that each has examined the Independent Executor or Executpx and that each has
 concluded, based on such examination, that the Independent Executor or Executrix is unable to
 discharge his or her duties under this Will, the Independent Executor or Executrix shall cease to
 serve, as if he or she had resigned, effective the date of the certification.

         C.      It is my will and desire and I hereby direct that in the administration of my estate, my
 Independent Executor or any successor shall not be required to furnish any bond of any kind and that
 no action shall be had in any court in the administration of my estate other than the probating ofthis,
 my Last Will and Testament, and the filing of any Inventory, Appraisement and List of Claims of
 my estate that may be required.

                                                             VI.
                                                     POWERS OF EXECUTOR
       The estate created or arising by virtue of my death and this instrument, my Last Will and
 Testament, shall be governed by and administered in accordance with the following provisions:

         A.      I hereby grant unto my Independent Executor or any successor named above, full
 power and authority over any and all of my estate and they are hereby authorized to sell, manage, and
 dispose of the same or any part thereof, and in connection with any such sale or transaction, make,
 execute and deliver proper deeds, assignments and other written instruments and to do any and all
 things proper or necessary in the orderly handling and management of my estate.

         B.     My Independent Executor or any successor named above, shall have full power and
 authority to compromise, settle and adjust any and all debts, claims and taxes which may be due from
 or owing by my estate.

         C.     My Independent Executor or any successor named above, shall have full power and
 authority to deal with any person, firm, or corporation.

        D.    My Independent Executor or any successor named above, shall have full power to
 borrow money at any time and in any amount from time to time for the benefit of my estate, from

"-fl/
 N.F.P.
 Last Will and Testament ofNobie Florence Parker
 c:lwpdocslprobatelparker. I0 I
                                                                                                       2
any person firm or corporation or from any bank or trust company and to secure the loan or loans
by pledge, deed ;ftrust, mortgag~ or oth~r. encumbrru:ces on the assets of the estate and from time
to time to renew such loans and giVe addttwnal secunty.

            E.          The Independent Executor shall serve without compensation.

                                                          VII.
                                                  SPENDTHRIFT PROVISION

         No interest of any beneficiary in the corpus or income of my estate shall be subject to
assigll!llent, alienation, pledge, attachment, or claims of creditors of such beneficiary and may not
otherwise be alienated or encumbered by such beneficiary, except as may be otherwise expressly
provided herein.
                                                           VIII.
                                                   IN TERROREM CLAUSE
                                                                                 .
        If any beneficiary under this Will shall in any manner contest or attack this Will or any of its
provisions, any share or interest in my estate given to such contesting beneficiary under this Will is
hereby revoked and shall be disposed of as part of the residue of my estate.

                                                           IX.
                                        DEFINITIONS AND INTERPRETATIONS

        For purposes of interpretation of this, my Last Will and Testament, and the administration
of the estate established herein, the following provisions shall apply:

        A.     The words "child, children, descendants, issue," and similar terms shall be deemed
only to include children born to, or adopted (on or before eighteen years of age) by me or my
descendants.

        B.      When a distribution is directed to be made to any person's descendants "per sti.rpes,"
the division into stirpes shall begin at the generation nearest to such person that has a living member.

       C.      The use of the masculine, feminine or neuter genders shall be interpreted to indude
the other genders, and the use of either the singular or the plural number shall be interprett~d to
include the other number, unless such an interpretation in a particular case is inconsistent witb. the
general tenor of this instrument. Any references herein relating to my Independent Executor shall
include his successors regardless of the gender of the successors.          "

        D.       This Will shall be probated in accordance with the laws of Texas, and should any
provisions of the same be held unenforceable or invalid for any reason, the unenforceability or
invalidity of said provision shall not affect the enforceability or validity of any other part ofthis Will.

       INWITNESSWHEREOF,I,NOBIEFLORENCEPARKER,herebysignmynametothis
my last Will, on each page of which I have placed my initials, on this 15th day of Februru:y_'
2006, at Pittsburg, Texas.                                                                   '




Last Will and Testament ofNobie Florence Parker
c:\wpdocslprobate\parker. l 0 I
                                                                                                         3
                                            7/Ju:r                                                 ~
                                           "'/NOBlE FLORENCE PARKER, Testatrix


                                         ATTESTATION

       The foregoing instrument was signed in our presence by NOB IE FLORENCE P ARKERand
declared by her to be her last Will. We, at the request ~din the presence ofNOBI~ FLORENC~
pARKER and in the presence of each other, have subscnbed our names below as Witnesses on this
  15th day of February , 2006.




                                               S!:et Address -:=
                                                 Q,.6o1MA"'.    n
                                               City and State




                                                Stre~                    ____,
                                                City   and~

                                  SELF~PROVING         AFFIDAVIT

STATE OF TEXAS                                     §
                                                   §
COUNTY OF CAMP                                     §

        BEFORE ME, the undersigned authority, on this day personhlly appeared NOBlE
FLORENCE PARKER, /lltrrdl4fi C4ttrEs                         and    .li.lu&;' c.t>tJK.                 ,
known to me to be the Testatrix and the witnesses, respectively, whose names are subscribed to the
annexed or foregoing instrument in their respective capacities, and all of said persons being by me
duly sworn, the said NOBlE FLORENCE PARKER, Testatrix, declared to me and to the said
witnesses in my presence that said instrument is her Last Will and Testament and that she had
willingly made and executed it as her free act and deed; and the said witnesses, each on their oath
stated to me, in the presence and hearing of the said Testatrix, that the said Testatrix had declared
to them that said instrument is her Last Will and Testament, and that she executed same as suclt and
wanted each of them to sign it as a witness; and upon their oaths each witness stated further that they
did sign the same as witnesses in the presence of the said Testatrix and at her request; that said
Testatrix was at that time eighteen years of age or over (or being under such age, was or had been
lawfully married, or was then a member of the aqned forces of the United States or of an auxlJiary
thereof or of the Maritime Service) and was of sound mind; and that each of said witnesses was then


                                                                                                      4
 at least fourteen years of age.



                                                                              71~~---
                                                                             ?FioBIEFLO~-


                                                                                  Witness




                                                                                  Witness


     SUBSCRIBED AND SWORN TO BEFORE ME by the said NOBlE FLORENCE
PARKER, Testatrix, and by the said /JJ/cJ~ae/ ~qfe5 and /irle~te &"/:.. _,
 Witnesses,
   .....'
            this                                       15th   day of   February     , A.D. 2006.
. '                     ! ~ I      '    ' '

            .-. :.. ::·.·..
                          :./ ·.·....
      .... :
                                                                                                   .~
                    ·'·. . .                      .·
                                   ..
                   ·'




              ......... ·          .,         '

            /!:   .:~   ' .: - .
       .: I    . . ', : ~ .\. ,

PREPARED IN THE OFFICE OF:
Law Offices of James W. Wallace
216 Lafayette Park
Pittsburg, Texas 75686
                                                                                                   "




Jtt_~fl-
  N. F.P.
Last Will and Testament ofNobie Florence Parker
c:\wpdocslprobate\parker. l 0\
                                                                                                        5




                                                                                                   "